NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO PRADO,                                No. 19-15985

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01866-WBS-DB

 v.
                                                MEMORANDUM*
GARY SWARTHOUT, Warden; et al.,

                Defendants-Appellees,

and

J. JIMENEZ, Lieutenant; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      California state prisoner Alejandro Prado appeals pro se from the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court’s summary judgment in his action alleging claims under 42 U.S.C. § 1983

and Title II of the Americans with Disabilities Act (“ADA”). We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. JL Beverage Co., LLC v. Jim Beam

Brands Co., 828 F.3d 1098, 1104 (9th Cir. 2016). We affirm.

      The district court properly granted summary judgment on Prado’s ADA

claim because Prado failed to raise a genuine dispute of material fact as to whether

defendants were deliberately indifferent to his disability. See Duvall v. County of

Kitsap, 260 F.3d 1124, 1138-39 (9th Cir. 2001) (to recover monetary damages

under the ADA, a plaintiff must show intentional discrimination; the test for

intentional discrimination is deliberate indifference).

      The district court properly granted summary judgment on Prado’s Eighth

Amendment deliberate indifference claim because Prado failed to raise a triable

dispute as to whether defendants were deliberately indifferent to a serious risk to

Prado’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 847 (1994)

(explaining that a prison official acts with deliberate indifference if the prison

official “knows that inmates face a substantial risk of serious harm and disregards

that risk by failing to take reasonable measures to abate it”).

      The district court properly granted summary judgment on Prado’s equal

protection claim because Prado failed to raise a triable dispute as to whether

defendants acted with an intent or purpose to discriminate against him based on his


                                           2                                     19-15985
disability. See Hartmann v. Cal. Dep’t of Corrs. & Rehab., 707 F.3d 1114, 1123

(9th Cir. 2013) (setting forth requirements of an equal protection claim, including

that the defendant must act with a discriminatory intent or purpose based upon

membership in a protected class).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       19-15985